Case 3:18-cv-00754-RGJ-RSE Document 33 Filed 12/27/19 Page 1 of 5 PageID #: 642




                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 PHARMACY CORPORATION OF                             )
 AMERICA d/b/a PHARMERICA, et al.                    )
                                                     )
         Plaintiffs,                                 )
                                                     )
 v.                                                  )     CASE NO. 3:18-cv-754-RGJ-RSE
                                                     )
 PREMIER HEALTHCARE                                  )
 MANAGEMENT, LLC, et al.                             )
                                                     )
                                                     )
         Defendants.                                 )



                       JOINT STATUS REPORT AND PROPOSED DISCOVERY PLAN


         Pursuant to the Court’s Order for Meeting and Report (DN 30), Plaintiffs Pharmacy

 Corporation of America d/b/a PharMerica and PharMerica Drug Systems, LLC d/b/a PharMerica

 (collectively “PharMerica” or “Plaintiffs”), with Defendants, 1 by and through their respective

 counsel, file this Joint Status Report and Proposed Discovery Plan.

         1.      Rule 26(f) Conference. The parties, through undersigned counsel, conferred by

 teleconference on December 17, 2019. Jennifer Metzger Stinnett appeared for Plaintiffs. Jan M.

 West and John B. Wolf appeared for Defendants.

         2.      Brief Description of Facts and Issues.


 1
   Champaign Urbana Nursing and Rehab, LP (“Champaign”), Courtyard Healthcare Center, LLC d/b/a Courtyard
 Healthcare Center (“Courtyard”), Gardenview Manor, LLC d/b/a Gardenview Manor (“Gardenview”), Gilman
 Healthcare Center, LLC d/b/a Gilman Healthcare Center (“Gilman”), Norridge Gardens, LLC d/b/a Norridge
 Gardens (“Norridge”), Pershing Gardens Healthcare Center, LLC d/b/a Pershing Gardens Healthcare Center
 (“Pershing”), and Winfield Woods, LLC d/b/a Winfield Woods Healthcare Center (“Winfield”) (collectively
 “Facility Operators”), and Premier Healthcare Management, LLC (“Premier”) (Facility Operators and Premier are
 collectively referred to as “Defendants”).
Case 3:18-cv-00754-RGJ-RSE Document 33 Filed 12/27/19 Page 2 of 5 PageID #: 643




        Plaintiffs: This matter arises out of Defendants’ breach of seven Forbearance and

 Settlement Agreements (collectively, the “Settlement Agreements”) that Defendants signed with

 Plaintiffs to pay for pharmacy-related goods and services provided by Plaintiffs to residents and

 patients of certain skilled nursing facilities owned and operated by Defendants. Under Section

 5.01 of the Settlement Agreements, Defendants agreed to pay Plaintiffs for all goods and services

 provided through and including May 31, 2017 (the “Old Balance”). Under Section 5.03 of the

 Settlement Agreements, Defendants agreed to pay Plaintiffs for all goods and services provided

 after May 31, 2017 (the “New Balance”). The parties agreed that in the event of an uncured

 default under the Settlement Agreements by Defendants, Plaintiffs would be entitled to seek

 immediate entry of seven Agreed Orders of Judgment (collectively, the “Agreed Judgments”).

 Plaintiffs filed this action, moving the Court to enter the Agreed Judgments against Defendants.

 (See Compl. DN 1; Pls.’ Mot. Entry Agreed Orders J., DN 7). The Court partially granted

 Plaintiffs’ motion, entering the Agreed Judgments against Defendants for the Old Balance, but

 declining to grant relief on Plaintiffs’ claims against Defendants for the New Balance. (Mem.

 Op. & Order, DN 29; Order Partial J., DN 32). Thus far Defendants have not disputed that they

 have defaulted under the Settlement Agreements or that there are amounts owed for pharmacy

 goods and services provided after May 31, 2017 for which they have not paid Plaintiffs.

        Defendants: This matter arises from Plaintiffs’ Complaint alleging Defendants’ breach

 of the Settlement Agreements that Defendants signed with Plaintiffs to pay for pharmacy-related

 goods and services provided by Plaintiffs to residents and patients of certain skilled nursing

 facilities owned and operated by Defendants. Defendants are in dispute over the amounts

 claimed due an owing by the Plaintiffs.




                                                2
Case 3:18-cv-00754-RGJ-RSE Document 33 Filed 12/27/19 Page 3 of 5 PageID #: 644




        3.      Joinder of Parties and Amendment of Pleadings.               Any motions to join

 additional parties or amend pleadings shall be filed no later than March 1, 2020, with any

 subsequent joinder or amendment requiring leave of the Court.

        4.      Discovery Plan.

                a)      Rule 26(f)(3)(A).    The parties agree to serve their respective initial

 disclosures pursuant to Rule 26(a)(1) no later than December 31, 2019.

                b)      Rule 26(f)(3)(B). The parties anticipate that discovery will be needed

 upon the allegations in the pleadings and all defenses thereto. The parties estimate discovery

 will be completed by July 1, 2020. The parties do not see a need to conduct discovery in phases.

                c)      Rule 26(f)(3)(C).    No issues are anticipated regarding discovery of

 electronically stored information. However, should the issue arise, the parties will work together

 to resolve any issues. The parties will reach further agreement as to the exact form the disclosure

 of the electronic information will take.

                d)      Rule 26(f)(3)(D). No issues relating to privilege have been identified at

 this point and the parties have not reached any agreement regarding a procedure for asserting

 claims for privilege. To the extent such privilege issues should arise, the parties will work

 together to resolve the issues and seek assistance from the Court as necessary.

                e)      Rule 26(f)(3)(E). No changes are required in the limitations of discovery

 imposed by the Federal Rules of Civil Procedure, including but not limited to the maximum

 number of interrogatories, requests for admissions, and depositions.

                f)      Rule 26(f)(3)(F). No additional order should be entered by the Court

 under Rule 26(c) or under Rule 16(b) and (c) other than the scheduling order which has already

 been entered by the Court.



                                                 3
Case 3:18-cv-00754-RGJ-RSE Document 33 Filed 12/27/19 Page 4 of 5 PageID #: 645




                g)      Plaintiffs shall disclose their experts, along with appropriate reports, by

 April 1, 2020. Defendants shall disclose their experts, along with appropriate reports, by May

 15, 2020.

                h)      Supplemental Disclosures under Rule 26(e) shall be due within thirty (30)

 days of the discovery of new information, but in any event no later than forty-five (45) days

 before the close of discovery.

        5.      Dispositive Motions. Dispositive motions shall be filed by August 1, 2020.

        6.      Settlement Prospects and ADR. The parties believe that a settlement conference

 with Judge Edwards may be beneficial after the parties have exchanged responses to first sets of

 requests for production of documents, interrogatories, and requests for admission.

        7.      Judicial Availability.      The parties do not consent to the jurisdiction of a

 Magistrate Judge for all purposes including entry of judgment pursuant to 28 U.S.C. §636(c).

        8.      Pretrial Disclosures and Objections. Rule 26(a)(3) pretrial disclosures shall be

 made by September 1, 2020. The final date to file objections under Rule 26(a)(3) shall be

 September 14, 2020.

        9.      Trial Date.       This case will be ready for trial by October 2020.    The dates

 mutually convenient for trial include October 12-16, 19-23, 26-30, 2020. The parties estimate

 that the probable length of trial will be 2 days.




                                                     4
Case 3:18-cv-00754-RGJ-RSE Document 33 Filed 12/27/19 Page 5 of 5 PageID #: 646




                                                   Respectfully submitted,

                                                   /s/ Jennifer Metzger Stinnett
                                                   Jennifer Metzger Stinnett
                                                   Matthew Cory Williams
                                                   FULTZ MADDOX DICKENS, PLC
                                                   101 S. Fifth Street, 27th Floor
                                                   Louisville, Kentucky 40202-3116
                                                   (502) 588-2000
                                                   jstinnett@fmdlegal.com
                                                   mwilliams@fmdlegal.com
                                                   Counsel for Plaintiffs


                                                   /s/ Jan M. West (with permission)
                                                   Jan M. West
                                                   Stephen E. Smith
                                                   Aida Almasalkhi
                                                   Goldberg Simpson, LLC
                                                   Norton Commons
                                                   9301 Dayflower Street, Prospect, KY 40059
                                                   PH: (502) 589-4440 / FAX: (502) 581-1344
                                                   jwest@goldbergsimpson.com
                                                   ssmith@goldbergsimpson.com
                                                   aalmasalkhi@goldbergsimpson.com
                                                   Counsel for Defendants


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019, I caused the foregoing document to be served
 via CM/ECF upon all counsel of record. I also served this document via email on the following:

 Gary Ashman
 John B. Wolf
 ASHMAN & STEIN
 8707 N. Skokie Blvd., Suite 100
 Skokie, Illinois 60077
 (312) 782-3484
 (847) 983-0388 (fax)
 gashman@ashmanstein.com
 jwolf@ashmanstein.com
                                                   /s/ Jennifer Metzger Stinnett
                                                   Counsel for Plaintiffs




                                               5
